Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention 

Claims 1-22 are directed to method claims. However, claims 1-22 lack a positively recited active steps or actions that carries out or perform the intended method and therefore claims 1-22 are rendered indefinite by preventing clear and well-defined appraisal of the claims boundary and scope.
Claims 1-4, 7, 12-13, 15-18, 21 and 24 recite the following limitations with insufficient antecedent basis for each of the limitations in the claims.

Claim 2 recites the limitation: “the method involving the implementation”
Claim 3 recites the limitation: “the private key (CPR1)”, “all or part of the contents”, “the public part (CPU1)”, “the corresponding signed content”
Claim 4 recites the limitation: “the method of verifying said application”, “the private part (CPR2)”, “the electronic signature of the public part (CPU1)”, “the public part (CPU2) of said second pair of keys”
Claim 7 recites the limitation: “all of said proprietary confidential data (DC)”
Claim 12 recites the limitation: “the other entities”, “the corresponding digital certificate”
Claim 13 recites the limitation: “the other entities”, “the corresponding digital certificate”
Claim 15 recites the limitation: “the other cooperating creative entities”
Claim 16 recites the limitation: “the other cooperating creative entities”, “the cooperating signatory entities”, “on the one hand”, “on the other”, “the same split of the common secret” 
Claim 17 recites the limitation: “the same split of the common secret”
Claim 18 recites the limitation: “the other cooperating creative entities”, the other cooperating entities”, “the same split of the secret common”

Claim 24 reciters the limitation: “all or part of the contents”

Claims 2-24 recite the limitation “validating a digital request (RN) according to claim” in line 1 and “a digital request (RN)” is failed to succeed or link to its established antecedent basis.  

Regarding claims 1, 12, 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 1, 4, 9, 10, 12, 13, 15, 16, 18, 21, 24 conclusion phrases "such that", “so’; “so as”, “therefore” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 1-4, 6-24 linking phrases "in which case", “which”, “in which”, “for which”, “which includes”, “whereby” render the claims indefinite because it is unclear which limitations referenced by the linking or transition phrases are part of the claimed invention or the claims include elements not actually disclosed (those encompassed by linking or transition phrases) thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Regarding claims 1, 3, 5, 7, 11, 12, 13, 15, 16, 17, 18, 20, 21, 24 pronoun phrases "its", “their”, “this”, “they”, “them”, “these”, “whose”, “any”, “other”, “same” render the claims 

Regarding claims 1, 2, 3, 4, 10, 11, 15, 21, 22, 24 suggestive phrases "can be", “can only be”, “cannot be”, “able to”, “able to be”, “capable of” renders the claims indefinite because it is unclear which limitations referenced by the phrases are part of the claimed invention beyond suggesting inclusion of possibilities or suggesting exclusion of possibilities or the claims include elements not actually disclosed (those encompassed by inclusion of possibilities or by suggesting exclusion of possibilities) thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Regarding claims 8, 9 and 24, the phrase "and/or", or separating terms by a character symbol “/”renders the claims indefinite because it is unclear which limitations referenced by the phrases are part of the claimed invention presented in assumed alternative possibilities or the claims include elements not actually disclosed (those encompassed by assuming alternative possibilities) thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Regarding claims 1, 9, 15, 16, 17, 18, 22, 24 the phrase "by means of", “means of” renders the claims indefinite because it is unclear how limitations referenced after the phrases are used thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 

Regarding claims 1, 2, 4, 8, 13, 16, 18, 21, 23, 24 the phrase "taken as such", “so-called”, “on the one hand, “if and only if”, “suitable and sufficient”, “in sufficient number”, “in particular”, “a certain”, “verification method”, “method involving”, “method of verifying”, “method for processing” renders the claims indefinite because it is unclear which limitations referenced by the phrases are part of the claimed invention as an element or requirements or outcomes thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 19 recites the college of cooperating creative entities (COECC) and the college of cooperating signatory entities (COECS) are different. The claim is rendered indefinite because it is unclear how different the COECC and COES are thereby rendering the scope of the claims unascertainable.

Claim 20 recites the college of cooperating creative entities (COECC) and the college of cooperating signatory entities (COECS) are at least partly the same. The claim is rendered indefinite because it is unclear how same the COECC and COES are thereby rendering the scope of the claims unascertainable.

Claims 1, 4, 9-10, 13, 15, 16 use inconsistent and conflicting acronyms rendering the claims indefinite and ambiguous.
In Claim 1:	a plurality of cooperating entities (EC)--Vs--cooperating entities (ECC)--Vs--entities (ECC)--Vs--entity (EC); cooperating entities (ECS)--Vs--cooperating entities (ECC)
In Claim 4:	plurality of cooperating entities (COEC)--Vs--cooperating entities (EC)
In claims 9-10: 	separate parts (PDE)--Vs--separate creative parts (PDEC)—Vs--separate creative parts (PDECs)
In claim 13: 	plurality of cooperating entities (EC)--Vs--other entities (EC)
In claim 15:	cooperating creative entities (ECCA)--Vs-- cooperating creative entities (ECC)
In claim 16:	cooperating creative entities (ECC)--Vs-- cooperating creative entity (EC), second pilot creative entity (ECCP2)--Vs--secondary controller creative entity (ECCP2)

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

With overwhelming ambiguous limitation terms, phrases, and antecedent basis issues, inconsistencies and conflicting acronyms and phrases, claims 1-24 are rendered indefinite by preventing clear and well-defined appraisal of the claims boundaries and scopes. The examiner cannot possibly apply prior art because deciding patentability without disregarding portions of the express wording of the claims and thus resorting to speculation and conjecture as to the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 1 is directed to a method claim for validating a digital request, however claim 1 fails to recite a positively recited active step or action to perform a particular function or task for claim 1 as whole to be considered as a method claim. Reciting the word method in the preamble or in the body of the claim do not necessarily make the claim as a whole is directed to a method claim so that it falls as one of the four categories of patent eligible subject matter. Therefore, claim 1 is directed to non-statutory subject matter for failing to fall within at least one of the four categories of patent eligible subject matter. Claims 2-22 failed to remedy the deficiencies of claim 1 and therefore claims 2-22 are also directed to non-statutory subject matter for failing to fall within at least one of the four categories of patent eligible subject matter.
Claim 23 is directed to an application of the method for validating a digital request according to claim 1. Claim 1 is non-statutory and application of claim 1 is rendered to be non-

Prior art rejection is not provided in this Office Action Correspondence for the reason described above. However, the following prior arts are relevant to the application. 
RIX: US.Pub. 20190372759  [0026]: A method for a first entity and a second entity to establish a shared secret, wherein the first entity and the second entity each have a respective asymmetric key pair that comprises a public key and a corresponding private key, [0040]: Performing the shared secret establishment comprises performing one of: (a) a cryptographic key exchange protocol; (b) a Diffie-Hellman shared secret establishment protocol; (c) an elliptic-curve Diffie-Hellman shared secret establishment protocol.
Reese US 20180007037 [0033] Shared secret generator is constructed or associated pair of values, that are unique to an established trust relationship between OTP presenter and a relying party. This value or associated pair of values is referred to as a shared secret, and in one type of embodiment is based on the public and private keys of OTP presenter as the authenticating party. [0039]: Generate or obtain a pair of asymmetric cryptographic keys produced using such procedures as RSA or elliptic curve cryptosystem techniques. [0079] Hash of the digital certificate's public key is used as a “handle” to the certificate stored in the verifier's database. During operation the OTP sequence and the public key hash value (in lieu of the entire certificate) are sent to the relying party. Using the provided hash as a key/index the relying party obtains the certificate to access the public key associated with the authenticating party for subsequent verification purposes.


BRI (Broadest Reasonable Interpretation)
The above claims under examination have been given their BRI consistent with the applicant’s disclosure as they would be interpreted by one of ordinary skill in the art at the time of filing the invention and the following claim words or terms or phrases or languages have been given to them, as follows, reasonable BRI considerations and context in view of the applicant’s disclosure in order to construe and appraise boundary and scope of the claimed limitations. For example, for the following claim words or terms or phrases or languages, the examiner recites BRI considerations from the applicant’s disclosure as follows:

Security Processor:	[0106] A security processor PS comprises a persistent memory, a volatile memory, a computer capable of performing cryptographic functions and, in particular, of authenticating all or part of the contents of its memories by providing a digital integrity certificate AN on request. The application AP is loaded into a memory of such a security processor PS and expresses the set of executed rules with confidential data DC and parameters. In this case, the 

Common Secret: 	[0112] In possible embodiments, a means capable of and intended to create a common secret SC, is based on an exclusive OR function (often called XOR); a digital certification algorithm is an ECDSA algorithm (EUiptic Curve Digital Signature Algorithm); an encryption and decryption algorithm is an AES algorithm (Advanced Encryption Standard); a common secret splitting/reconstruction algorithm SC is an SSS algorithm (Shamir's Secret Sharing); a session key exchange algorithm is an SCDH algorithm (Elliptic Curve Diffie-Hellman), the means of communication between the security processors PS and the entities EC, ED are telematic links.

College of Entities: 	[0115] “College of entities” means several entities (at least two) having the common characteristic of contributing to the same given process, such as, in particular, an integrity verification method or a method for creating a common secret

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494